Citation Nr: 1222960	
Decision Date: 07/02/12    Archive Date: 07/13/12

DOCKET NO.  10-14 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Whether a July 2004 RO rating decision, which continued a 10 percent rating for right knee patellofemoral pain syndrome with hypertextension under Diagnostic Code (DC) 5299-5257, was the product of clear and unmistakable error (CUE).

2.  Entitlement to a rating greater than 10 percent for service-connected right knee patellofemoral pain syndrome with hypertextension under DC 5299-5257.

3.  Entitlement to a rating greater than 10 percent for service-connected right knee osteoarthritis, currently evaluated as 10 percent disabling under DC 5010-5260.

4.  Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The appellant was injured while serving in the Army National Guard (ARNG) in May 1991.

These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  

In a statement received in January 2012, the appellant reported his preference for a video-conference hearing before the Board, and not a hearing before a Decision Review Officer (DRO) of the RO.

In April 2012, the appellant testified before the undersigned Veterans Law Judge at a video-conference hearing.  A copy of the hearing transcript is associated with the claims folder.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.
FINDINGS OF FACT

1.  The evidence before the RO in July 2004 included competent evidence showing right patellofemoral instability, quadriceps inhibition leading to instability and a clinical finding of +1 medial collateral ligament (MCL) laxity; thus, the assignment of a 10 percent rating under DC 5299-5257 was not the product of CUE.

2.  The appellant's service-connected right knee patellofemoral pain syndrome with hypertextension results in symptomatology analogous to recurrent instability and subluxation which is no more than slight in degree.  

3.  The appellant's service-connected right knee osteoarthritis results in painful but noncompensable motion loss even when considering functional impairment on use.


CONCLUSIONS OF LAW

1.  The July 2004 RO rating decision, which continued a 10 percent rating for right knee patellofemoral pain syndrome with hypertextension under DC 5299-5257, was not the product of CUE; the 10 percent rating is restored.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.105, 4.20, 4.71a, DC 5257 (2011).

2.  The criteria for a rating greater than 10 percent for right knee patellofemoral pain syndrome with hypertextension have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.20, 4.71a, DCs 5257, 5263 (2011).

3.  The criteria for a rating greater than 10 percent for right knee osteoarthritis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.20, 4.71a, DCs 5003, 5260, 5261 (2011).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has an obligation to determine which issues have been properly appealed to the Board regardless of findings or actions by the RO.  Rowell v. Principi, 4 Vet. App. 9, 15 (1993); Barnett v. Brown, 8 Vet. App. 1 (1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996). 

In general, an appeal to the Board must be initiated by a notice of disagreement (NOD) and completed by a substantive appeal after a statement of the case (SOC) is furnished to the claimant.  In essence, the following sequence is required: There must be a decision by the RO, the claimant must express timely disagreement with the decision (NOD), VA must respond by explaining the basis for the decision to the claimant (SOC), and finally the claimant, after receiving adequate notice of the basis of the decision, must complete the process by stating his/her argument in a timely-filed substantive appeal.  See 38 C.F.R. §§ 20.200, 20.201, 20.202, and 20.203.

In pertinent part, the appellant raised an increased rating claim for service-connected right knee disability on September 4, 2001.  A March 2002 RO rating decision continued a 10 percent rating for disability characterized as "Status Post Arthroscopic Removal of Osteochondral Loose Body, Right Knee" under DC "5299-5257."  The appellant submitted a timely NOD in March 2003, and the RO responded by furnishing the appellant an SOC in December 2003.  The appellant perfected his appeal on this issue by timely filing a VA Form 9 in December 2003.

In pertinent part, a July 2004 RO rating decision awarded service connection for right knee osteoarthritis, and assigned an initial 10 percent evaluation under DC 5010 effective September 4, 2001.  The body of the rating decision informed the appellant that "this decision is considered a complete grant of benefits sought on appeal."  (emphasis original).  As such, the RO self-terminated the appeal.

However, it is a well-settled principle that, in the absence of a clearly expressed intent to limit an appeal, a claimant will generally be presumed to be seeking the maximum benefit allowed by law and regulation and, thus, such claim remains in controversy where less than maximum available benefit is awarded.  AB v. Brown, 6 Vet. App. 35 (1993).

In this case, the Board can find no clearly expressed intent by the appellant to limit his appeal to the ratings assigned by the RO for his right knee disability.  The Board is aware of the appellant's statement in March 2003 (quoted in full below), wherein he stated his belief that his right knee disability should be rated no less than 20 percent but as much as 50 percent.  This statement did not limit his appeal to a 20 percent rating.  As such, the Board finds that the appellant's appeal regarding claim for an increased rating for right knee disability has been pending since September 4, 2001. 

Additionally, during the pendency of this appeal, the appellant alleged that his service-connected disabilities have resulted in his unemployability.  The RO formally denied a claim of entitlement to TDIU in April 2011.  In Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a request for TDIU, whether expressly raised by a Veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim, or, as part of a claim for increased compensation.  Based upon the Rice decision, the Board will assume jurisdiction over the TDIU issue which, for administrative purposes, has been listed as a separate "claim" on the title page.

Factual Summary

Historically, the appellant injured his right knee during a period of active duty for training with the U.S. ARNG.  A May 1991 orthopedic consultation report revealed that the appellant incurred an osteochondral fracture of the centrum of the patella.  This report also included the following discussion regarding the appellant's subluxation complaints:

This young gentleman indicates that his knees "go out"; however, having said that, it is very difficult for me to assess what he really means.  I cannot detect that he has a history of subluxation of his patellae or that his knee locks or gives way, but in the course of physical examination one would be extremely suspicious that he has recurrent subluxations of his patellae because physical findings of note are rather profound valgus configuration of both knees, rather profound hypoligamentous condition of him in general and his patellar mechanism on the left in particular.

In July 1991, the appellant underwent arthroscopic removal of loose bodies with right femoral condyle arthroplasty.

On his initial VA Compensation and Pension (C&P) examination in September 1993, the appellant primarily complained of activity-related pain with give-way.  Physical examination was significant for bilateral genu valgum deformity with about 4 degrees of valgus of each knee, a 10 degree hyperextension to 140 degrees of flexion, tenderness along the medial border of the patella as well as the medial patellar retinaculum, and 1+ patellofemoral crepitus.  This examiner provided the following diagnoses:

1.	STATUS POST LATERAL DISLOCATION OF THE RIGHT PATELLA.
2.	STATUS POST ARTHROSCOPIC REMOVAL OF OSTEOCHONDRAL LOOSE BODY, RIGHT KNEE.
3.	PATELLOFEMORAL MALALIGNMENT OF THE KNEES BILATERALLY.
4.	PATELLOFEMORAL ARTHROSIS OF THE RIGHT KNEE.
COMMENT: [THE APPELLANT] CONTINUES TO DISPLAY SYMPTOMS OF BOTH ACIVITY-RELATED ANTERIOR KNEE PAIN AND PATELLOFEMORAL INSTABILITY...

By means of a rating decision dated January 1994, the RO granted service connection for a disability stylized as 'STATUS POST ARTHROSCOPIC REMOVAL OF OSTEOCHONDRAL LOOSE BODY, RIGHT KNEE" and assigned an initial 10 percent rating under DC "5299-5257."

Notably, DC "5299" is used to identify musculoskeletal disorders that are not specifically listed in the schedule, but are rated by analogy to similar disabilities under the schedule.  See 38 C.F.R. §§ 4.20, 4.27.  Thus, the appellant's right knee symptomatology was rated as analogous to recurrent subluxation or lateral instability which was slight in degree.

In pertinent part, a VA clinical record in December 1998 reflected the appellant's history of symptoms which had waxed and waned since surgery in 1991, to include occasional give-out.  He described give-out resulting in pain, rather than pain causing give-way.  X-ray examination demonstrated a loose body with some early patellofemoral joint arthritic changes.

In pertinent part, the appellant submitted an increased claim in February 1996 reporting right knee pain with locking.  VA C&P examination in April 1996 reflected the appellant's complaints of right knee pain with some collapsing and partial locking.  Physical examination was significant for a 10 degree hyperextension, mild crepitation, and tenderness at the medial joint line.  X-ray examination was interpreted as showing osteochondritis dissecans with degenerative arthritis.  This examiner commented that the appellant's right knee difficulty could be expected to gradually worsen.

A May 1996 RO rating decision continued to the 10 percent rating for service-connected right knee disability.

The appellant submitted another increased rating claim on September 4, 2001.  He reported that his right knee disability had worsened with his knee being moderately painful most of the time, and very painful at times.  He also described right knee locking and collapsing which sometimes occurred multiple times in a week.

On VA C&P examination in February 2002, the appellant again described right knee pain which waxed and waned with activities.  His primary pain was underneath the patellar region.  Occasionally, the appellant would experience buckling and give-way which did not seem necessarily related to knee pain.  Sometimes, his knee would just suddenly buckle while walking.  This occurred more frequently with increased pain when going up and down hills.  Occasionally, the appellant did not have knee pain, but his episodes of severe knee pain were approximately 6-7/10 in severity.  He denied locking, but did describe a catching sensation as well as stiffness after a prolonged period of time sitting.  He occasionally took over-the-counter medications.  He did not use any assistive walking devices.

On physical examination, the appellant's right knee revealed range of motion from 0 to 134 degrees.  There was valgus alignment of both lower extremities at about 10 degrees.  There was no effusion, J-sign, or laxity.  There was mild patellofemoral crepitus with flexion and extension.  There was tenderness to palpation under the medial and lateral facets of the patella as well as very mild tenderness on the pes.  McMurray's and Lachman's tests were negative.  The examiner offered an impression of status post arthroscopic debridement and removal of loose bodies of the right knee, post traumatic osteoarthritis (OA), and residual loose body by x-ray examination.  The examiner also offered the following opinion:

COMMENTS: Symptoms are consistent with patellofemoral pain.  No evidence of ligamentous instability, or meniscal tear.  Patient does not have clinical locking.  The patient has quadriceps inhibition leading to instability.  The patient has worked in gutter fabrication and hanging; this does not require a significant amount of standing, walking, stooping, and bending.  He is presently unemployed, but is seeking re-hire at the same job.

A March 2002 RO rating decision continued a 10 percent rating for service-connected right knee disability under DC "5299-5257."

A November 2002 VA clinic record reflected the appellant's evaluation for episodic right knee pain, locking and give-way.  Examination was significant for range of motion from 0 to 135 degrees, normal strength, no atrophy, and no laxity.

A January 2003 VA orthopedic consultation included the appellant's report of being sent home from work due to repeated falls from right knee instability.  He described knee locking at 30 degrees of flexion.  Examination was significant for full range of motion with minimal crepitus and 1+ medial collateral laxity (MCL).  Otherwise, there was no lateral collateral laxity (LCL), atrophy of the vastus medialis, or effusion.  There was a negative anterior drawer's test.  A magnetic resonance imaging (MRI) scan was interpreted as showing osteochondral fractures in the lateral condyle adjacent to the anterior horn and mid-body of the lateral meniscus, which were associated with full thickness defects in the articular cartilage of the femoral condyle and effacement of the adjacent tibial articular cartilage.  There was no meniscal tear.  A 5.0 x 1.0 diameter popliteal cyst was also present.

In March 2003, the appellant submitted a VA Form 21-4138 which, in pertinent part, stated as follows:

I am disagreeing with your letter dated 3-20-03.  I have had my knee buckle and I have fallen several times in the last few months.  I fell 3-10-03 in front of my boss while just getting out of the way of a forklift.  I am not allowed to climb on ladders at work because of my knees.  This is not letting me do my job and I am afraid that I will lose it.

I feel that I should have been rated at least 50% service connected but nothing less than 20% for my knee.  I am having trouble with the other knee now as it is being used more because I have to favor my bad knee...

On VA C&P examination in July 2003, the appellant described right knee give-way resulting in swelling and stiffness which occurred at least once per week.  He stood at work all day, and was experiencing left knee pain as a result of favoring the right knee.  He could walk and stand all day at work with no problems.  He experienced a right knee give-way sensation but the knee did not really buckle, lock, click or pop.  He treated his symptoms with over-the-counter medications.  He denied any precipitating or alleviating factors other than standing, which he did for long periods of time.  He described being able to perform all activities of a sheet metal fabricator, even with repetitive movement, with no deficits.

On examination, the right knee demonstrated no swelling, deformity, intraarticular effusion, or discoloration.  The right knee had extension to 0 degrees and flexion to 130 degrees.  There was no medial or joint line pain, but there was suprapatellar tenderness to palpation.  There was 5/5 strength.  There was no ligamentous instability with a negative McMurray's click test.  Motor, sensory and vascular examinations were intact bilaterally.  The examiner provided the following assessment:

Right knee status post arthroscopy with debridement and removal of loose body and osteochondral defect confirmed on MRI.  The patient complains of flare-ups, and it is within reason to believe that during these flare-ups he would have a loss of range of motion of between 25 and 30 percent of his range of motion, strength, coordination, and fatigability.  This happens four to five times per week.

By rating decision dated September 2003, the RO granted service connection for chronic left knee sprain as secondary to service-connected right knee disability.

In December 2003, the RO furnished the appellant an SOC in response to its March 2002 rating decision.

On December 22, 2003, the RO received the appellant's timely filed VA Form 9 (Appeal to the Board of Veterans' Appeals) which perfected his appeal to the Board on his increased rating claim filed in August 2001.

The appellant underwent additional VA C&P joints examination in January 2004.  At that time, the Veteran reported chronic right knee soreness for which he took four Ibuprofen, 200 mg tablets, twice per day.  He could walk for about half a mile and stand for 30 minutes.  He was not bothered by sitting.  He described right knee symptoms of buckling, instability, and give-way for which he used a knee brace as needed.  He did not trust use of his right knee.  He had pain of 4-5/10 severity on a good day, and pain of 7-8/10 severity on a bad day.  However, the Veteran was unable to describe the frequency of bad days.  He reported aggravation of right knee symptoms with performing activities of daily living and, in particular, walking on inclined surfaces or stairs.  He had difficulties with his previous employment as his right knee was aggravated with ladder work, and his right knee instability caused a safety hazard.

On physical examination, the appellant ambulated without a limp or antalgic gait.  He was not using an assistive device.  There was no effusion, edema, or deformity.  The right knee demonstrated motion from -5 to 115 degrees with pain at the endpoint of motion in the patellar region.  The appellant was described as having significant hyperextendibility.  There were negative Lachman's, anterior drawer, posterior drawer and McMurray's tests.  There was medial joint line pain with a McMurray's maneuver absent click or pop.  The appellant had a positive patellofemoral compression test with mild patellofemoral crepitus present on range of motion testing.  The examiner offered diagnoses of patellofemoral pain syndrome and osteoarthritis of the right knee status post arthroscopic debridement.

By means of a rating decision dated July 2004, the RO granted service connection for right knee osteoarthritis, and assigned a 10 percent rating under DC 5010 in addition to the 10 percent rating assigned for "RIGHT KNEE PATELLOFEMORAL PAIN SYNDROME WITH HYPEREXTENSION" under DC "5299-5257."

An August 2005 VA clinical record reflected the appellant's report of pain and laxity of the right knee.  An October 2007 clinic evaluation generally reported unrestricted range of motion (ROM) in all major joints.

In a statement received in December 2008, the appellant described an increased severity of right knee pain when bending and walking.  He also described increased catching.

On VA examination in February 2009, the appellant described constant right knee pain of 5/10 severity.  He awoke at night due to right hip and right knee pain.  He described right knee catching, locking and popping symptoms with pain of 8/10 severity.  He reported a falling episode due to right knee give-way the previous summer.  The appellant's aggravating factors involved prolonged sitting, walking on uneven surfaces, lifting objects more than 50 pounds, squatting and repetitive activities.  He described daily flares which involved additional weakness, fatigability, and loss of coordination with falling.  The appellant also described right knee swelling with stiffness.  It took approximately half an hour of rest with Alleve and heat to subside his aggravating pain to average levels.

On examination, the appellant walked with an antalgic gait and stiff right knee.  He fell into a sitting position rather than a controlled fashion.  The right knee was tender to palpation over the medial aspect of the joint line, the medial femoral condyle and the posterior medial capsule.  There was also tenderness of the Gerdy's tubercle and lateral knee soft tissue.  There was trace effusion.  The right knee demonstrated -5 degrees of extension and 115 degrees of flexion.  Repetitive testing caused increased pain but no change in range of motion.  Muscle testing revealed 4/5 strength with the quadriceps and hamstrings.  There was negative valgus/varus, Lachman, and posterior drawer tests.  There was positive McMurray's click test and crepitus with joint manipulation.  The appellant experienced pain at end range of motion with flexion.  The examiner offered diagnoses of right knee patellofemoral pain syndrome with hyperextension and osteoarthritis.  The examiner also offered the following opinion:

I would expect that this patient would have moderate weakness, moderate fatigability, and moderate loss of coordination during painful flare-up episodes.  I would expect that this patient would have approximately 15-20 degrees of loss of range of motion during painful flare-up episodes.

In review of the C-file and the exam today, it is evident that this patient does have a knee injury that has had osteochondral loose bodies, and they were removed in 1991.  He continues to have right knee pain with an altered gait.  He has also had several episodes where he has had his knee give out with falls.  His right hip condition is consistent with altered mechanics in his gait and his daily activities.  Therefore, it is this examiner's opinion that this patient's right [hip] condition is at least as likely as not secondary to his right knee condition, for which he is service-connected.

In a March 2009 rating decision, the RO granted service connection for right hip disability as secondary to right knee disability, and assigned an initial 10 percent rating.  The RO also "continued" a 10 percent rating for "right knee patellofemoral pain syndrome with hypertextension and osteoarthritis (originally coded as 5299-5257)."  The RO determined that "[t]he separate 10 percent evaluation for osteoarthritis of the right knee is discontinued based on a finding of clear and unmistakable error."

The appellant filed an NOD later in March 2009 describing his right knee disability as being manifested by pain with motion as well as laxity.

In a June 2009 statement, the appellant argued his entitlement to a 20 percent rating under DC 5258 which contemplates dislocation of semilunar cartilage with frequent episodes of "locking," pain and effusion into the joint.  It was argued that his July 2003 MRI demonstrated dislocation of semilunar cartilage.

A June 2009 VA clinical record reflected the appellant's report of tingling, numbness and pain sensation of the right leg with prolonged sitting.  In July 2009, the appellant reported a constant, sharp right knee pain which prevented him from working.  He described symptoms such as locking, grinding, and popping which worsened with prolonged sitting or standing.  His unloader brace helped with stability but was ineffective for pain relief.  Examination was significant for mild crepitus and tenderness to palpation (TTP) over the patellar area.  There was no effusion, erythema, increased warmth or instability.  X-ray examination revealed an abnormality measuring 7 mm. in diameter projecting over the lateral patellofemoral joint space.

On VA C&P examination in February 2010, the appellant reported right knee locking and give-way which caused him to fall at times.  He experienced pain when getting in and out of the car as well as putting on his shoes.  The examiner noted that MRI examination in 2003 demonstrated some full thickness articular cartilage defects in the femoral groove and on the lateral tibial articular cartilage, but no meniscal tear.  The appellant reported quitting his last job working in a parts place in 2009 as prolonged standing hurt his knee and hip.  On physical examination, the appellant's right knee demonstrated flexion of 90, 92 and 92 degrees.  Power of extension and flexion was normal.  There was no sign or evidence of effusion, bony abnormality, varus deformity, valgus deformity, instability, real crepitus on flexion or extension, or joint line tenderness.  X-ray examination demonstrated a slight, 20 percent narrowing of the medial joint space and an osteochondral lesion on the lateral femoral condyle, but no evidence of any loose body.  The examiner commented that the appellant was mildly limited in his ability to function on a job in terms of standing and walking, and that he would benefit from a job which would allow alternating sitting, standing, and walking positions.  It was also felt that repeated stair climbing would produce additional pain in the right knee and would logically limit the flexion of the right knee another 10 or 15 degrees.  It was also felt that repeated motion and stair climbing of the right knee would not be limited by weakness, fatigue, or lack of endurance.

The appellant underwent an additional VA C&P examination in April 2010 with benefit of review of the claims folder.  He reported being unemployed since November 2008, where he had been performing temporary service work that involved a lot of standing.  The appellant described constant daily pain, which was mostly across the anterior medial aspect of the knee, that ranged from 6-10/10 severity.  He had more pain when standing wherein he would experience swelling.  The appellant felt that the knee would lock in extension, but would not truly get stuck.  He described more of a catching and extension followed by give-way in a lateral direction.  He had no sensation of a floating loose body.  It was noted that the appellant perceived his symptoms as demonstrating instability.

On examination, the appellant walked with an antalgic gait favoring the right knee.  There was no effusion.  Range of motion was from 0 to 120 degrees which was unchanged at three repetitions.  On his own, the appellant was hesitant to move his right knee past 105 degrees.  There was tenderness to palpation over the patellofemoral joint and medial joint line.  The examiner noted that it was interesting to note that the appellant was only mildly tender over the lateral joint line where there were significant osteochondral defects.  The right knee was stable to varus/valgus, Lachman and posterior drawer testing.  The appellant had pain with the medial McMurray's click test but there was no actual palpable clicking or catching.  The examiner offered a diagnosis of degenerative arthritis of the right knee with osteochondral defect of the lateral femoral condyle.  The examiner also offered the following opinion:

This [V]eteran has signs and symptoms consistent with arthritis.  He had surgery in the past to remove a loose body, and no meniscal tear was noted.  He had an MRI in 2002, and no meniscal tear was noted.  He now has no signs and symptoms of a loose body.  His described symptoms of locking and catching are consistent with a hyper-extension type locking and not true locking of the knee in a partially flexed position.  He denies today any episodes where the knee gets locked, and he needs to jiggle it to get loose.  He also denies any symptoms of a loose body.  There is no effusion on exam today.  I therefore conclude that he does not have the presence of semilunar dislocated cartilage with frequent episodes of "locking pain and effusion into the joint."  Although he uses the term "locking" he does not have true locking of the knee by medical definition.  His knee is also stable to all ligamentous testing today.  His symptoms of instability are more related to pain and not related to true ligamentous instability.  He therefore does not meet the criteria to warrant a separate 10 percent disability evaluation based on symptoms of ligamentous laxity and recurrent subluxation of the knee.  With repetitive activities he is likely to have flare-ups of worsening pain in the knee, and he may have episodes of giving way and lose another 10 degrees of flexion.  This condition would not make him unemployable but would limit him from doing manual type labor or work that involved a lot of standing.

Thereafter, the appellant's VA clinical records reflect his report of chronic bilateral knee and right hip pain of 8/10 severity.  His pain was lowered to a level of 6/10 severity when taking X-tra strength Tylenol.  The appellant described only sleeping 2-3 hours per night due to pain.  It was noted that x-ray examination demonstrated mild degenerative joint disease with loose body in the right knee.  The appellant was not interested in surgical options or taking narcotic medications.  He could not tolerate nonsteroidal anti-inflammatory medications (NSAIDS).  The clinician suggested cryotherapy for pain relief.

At his Board hearing in April 2012, the appellant described having an unstable right knee due to hyperextension and weak muscles around the knee.  For example, the appellant described his right knee as experiencing locking or stumbling while walking.  This resulted in episodes of falling down.  The appellant further described constant right knee pain.  He also had difficulty bending down due to painful motion.  It was argued that physical examination would not necessarily detect his instability abnormality.  It was further argued that his VA examinations were cursory in nature, wherein the examiner would only bend his knee in a few directions.  Finally, it was argued that VA should assign a separate rating under DC 5258 because of a loose body in the right knee.

Applicable law

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, separate ratings may also be assigned for separate periods of time based on the facts found.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Id.  See generally 38 U.S.C.A. § 5110(b)(2).

Included within 38 C.F.R. § 4.71a are multiple DCs that evaluate impairment resulting from service-connected knee disorders, including DC 5256 (ankylosis), DC 5257 (other impairment, including recurrent subluxation or lateral instability), DC 5258 (dislocated semilunar cartilage), DC 5259 (symptomatic removal of semilunar cartilage), DC 5260 (limitation of flexion), DC 5261 (limitation of extension), DC 5262 (impairment of the tibia and fibula), and DC 5263 (genu recurvatum).  

The criteria of DC 5256 pertain to ankylosis.  Ankylosis refers to immobility and consolidation of a joint due to disease, injury, or surgical procedure).  See Shipwash v. Brown, 8 Vet. App. 218, 221 (1995) (citing DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 91 (27th ed. 1988).  See also 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, NOTE (5) (defining ankylosis as fixation of a joint in a particular position. 

According to DC 5257, a 10 percent rating will be assigned with evidence of slight recurrent subluxation or lateral instability of a knee; a 20 percent rating will be assigned with evidence of moderate recurrent subluxation or lateral instability; and a 30 percent rating will be assigned with evidence of severe recurrent subluxation or lateral instability. 

The words "slight," "moderate" and "severe" as used in the various DCs are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence for "equitable and just decisions."  38 C.F.R. § 4.6.

Under DC 5258, a 20 percent rating is warranted for dislocation of semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.

Under DC 5259, a 10 percent rating is warranted for symptomatic removal of semilunar cartilage.

Under DC 5003, degenerative arthritis, when established by X-ray findings, will be rated on the basis of limitation of motion under the appropriate DC's for the specific joint or joints involved.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate DC's, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion to be combined, not added under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, DC 5003.  

The DCs that focus on limitation of motion of the knee are DC's 5260 and 5261.  Normal range of motion of the knee is to zero degrees extension and to 140 degrees flexion.  See 38 C.F.R. § 4.71a, Plate II.  Under DC 5260, a noncompensable rating will be assigned for limitation of flexion of the leg to 60 degrees; a 10 percent rating will be assigned for limitation of flexion of the leg to 45 degrees; a 20 percent rating will be assigned for limitation of flexion of the leg to 30 degrees; and a 30 percent rating will be assigned for limitation of flexion of the leg to 15 degrees.  See 38 C.F.R. § 4.71a, DC 5260.  

Under DC 5261, a noncompensable rating will be assigned for limitation of extension of the leg to 5 degrees; a 10 percent rating will be assigned for limitation of extension of the leg to 10 degrees; a 20 percent rating will be assigned for limitation of extension of the leg to 15 degrees; a 30 percent rating will be assigned for limitation of extension of the leg to 20 degrees; a 40 percent rating will be assigned for limitation of extension of the leg to 30 degrees; and a 50 percent rating will be assigned for limitation of extension of the leg to 45 degrees.  38 C.F.R. § 4.71a, DC 5261.

VA regulations also instruct that evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45 .  DeLuca v. Brown, 8 Vet. App. 202 (1995). 

The provisions of 38 C.F.R. § 4.40 state that disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence of part, or all, of the necessary bones, joints and muscles, or associated structures.  It may also be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.  The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. § 4.45.

Notably, the Court has held that pain alone does not equate with functional loss under 38 C.F.R. §§ 4.40 and 4.45 but may cause functional loss if affecting some aspect of the normal working movements of the body such as excursion, strength, speed, coordination, and endurance.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

However, the provisions of 38 C.F.R. §§ 4.40 and 4.45 do not apply to DC 5257 as those criteria are not predicated on loss of range of motion.  See Johnson v. Brown, 9 Vet. App. 7, 11 (1996).

Painful motion with joint or periarticular pathology and unstable joints due to healed injury are recognized as productive of disability entitled to at least a minimal compensable rating for the joint.  38 C.F.R. § 4.59.  The application of 38 C.F.R. § 4.59 is not limited to arthritis-related claims.  Burton v. Shinseki, 25 Vet. App. 1 (2011).

In general, separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not "duplicative of or overlapping with the symptomatology" of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  The Court has also held that "within a particular diagnostic code, a claimant is not entitled to more than one disability rating for a single disability unless the regulation expressly provides otherwise."  Cullen v. Shinseki, 24 Vet. App. 74 (2010). 

VA's Office of General Counsel has stated that compensating a claimant for separate functional impairment under DCs 5257 and 5003 does not constitute pyramiding.  VAOPGCPREC 23-97 (July 1, 1997).  In this opinion, the VA General Counsel held that a Veteran who has arthritis and instability of the knee may be rated separately under DC's 5003 and 5257, provided that a separate rating is based upon additional disability.  Subsequently, in VAOPGCPREC 9-98 (Aug. 14, 1998), the VA General Counsel further explained that if a veteran has a disability rating under DC 5257 for instability of the knee, and there is also X-ray evidence of arthritis, a separate rating for arthritis could also be based on painful motion under 38 C.F.R. § 4.59.  See also VAOPGCPREC 9-04 (Sept. 17, 2004) (which finds that separate ratings under DC 5260 for limitation of flexion of the leg and DC 5261 for limitation of extension of the leg may be assigned for disability of the same joint).

Under 38 C.F.R. § 3.105(a), VA must reverse or amend a prior decision "[w]here evidence establishes [CUE]."  The Court defines a determination of CUE in a prior adjudication to mean that: (1) "[e]ither the correct facts, as they were known at the time, were not before the adjudicator or the statutory or regulatory provisions extant at the time were incorrectly applied," (2) the error must be "undebatable" and of the sort "which, had it not been made, would have manifestly changed the outcome at the time it was made," and (3) a "determination that there was [CUE] must be based on the record and the law that existed at the time of the prior ... decision."  Russell v. Principi, 3 Vet. App. 310, 313-14 (1992). 

With respect to the increased rating claim, the claimant bears the burden of presenting and supporting his/her claim for benefits.  38 U.S.C.A. § 5107(a).  See Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).  In its evaluation, the Board shall consider all information and lay and medical evidence of record.  38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall give the benefit of the doubt to the claimant.  Id.  Another way stated, VA has an equipoise standard akin to the rule in baseball that "the tie goes to the runner."  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Notably, the benefit of the doubt doctrine is not applicable based on pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

A lay claimant is competent to provide testimony concerning factual matters of which he or she has firsthand knowledge (i.e., reporting something seen, sensed or experienced).  Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  Under certain circumstances, lay statements may serve to support a benefits claim by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In Barr, the Court emphasized that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of the presence or absence of the claimed symptomatology.

However, there are clearly limitations regarding the competence of a lay claimant to speak to certain matters, such as those involving medical diagnosis and etiology.  See Jandreau, 492 F.3d at 1377 (Fed. Cir. 2007) (noting that a layperson not competent to diagnose a form of cancer).  VA has defined competent lay evidence as any evidence not requiring that the proponent have specialized education, training or experience.  38 C.F.R. § 3.159(a)(1).  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a layperson.  Id.  Further, competent medical evidence is defined as evidence provided by a person who is qualified through education, training or experience to offer medical diagnoses, statements or opinions.  38 C.F.R. § 3.159(a)(2).

Rating reduction based on CUE

The controversy at issue stems from a July 2004 RO rating decision which awarded a 10 percent rating under DC 5010 for disability characterized as right knee osteoarthritis in addition to a 10 percent rating previously assigned under DC 5299-5257 for disability characterized as "RIGHT KNEE PATELLOFEMORAL PAIN SYNDROME WITH HYPEREXTENSION."  Essentially, the RO assigned separate ratings for both right knee instability, and right knee arthritis with painful motion as authorized by VAOPGCPREC 23-97 and VAOPGCPREC 9-98.

However, in the March 2009 CUE decision, the RO determined that its rating decisions had miscoded the appellant's right knee disability since a May 1996 RO rating decision.  According to the RO, the appellant's original 10 percent rating under DC 5299-5257, awarded in January 1994, was premised upon a finding of mild ligament laxity.  The RO next asserts that, following the January 1994 rating decision, there was no competent evidence of any ligamentous laxity or subluxation to support a continued 10 percent rating under DC 5299-5257.

Nonetheless, the RO claimed that the continuance of a 10 percent rating under DC 5299-5257 was harmless error as the 10 percent rating could have instead been awarded under DC 5003 due to degenerative arthritis with painful motion.

According to the RO, the coding error in this case became evident at the time of the RO's July 2004 rating decision which formally added osteoarthritis as part of service-connected disability and assigned a separate 10 percent rating under DC 5010.  At this point, the RO has now determined that two separate 10 percent ratings were assigned based upon the same symptomatology, although coded under different DCs, which violates the rule against pyramiding.  38 C.F.R. § 4.14.

The Board is of the opinion, however, that the RO did not commit CUE in its July 2004 rating decision by awarding separate 10 percent ratings under DCs 5299-5257 and DC 5010.  

The RO is correct that the examination reports of record generally show that the Veteran's right knee does not demonstrate instability or subluxation on clinical examination.  However, an orthopedic examiner in 1991 commented that, although the Veteran's right knee was clinically stable, he nonetheless felt that the Veteran did experience recurrent subluxation of the right patella due to a profound valgus configuration, a profound hypoligamentous configuration and the patellar mechanism itself.  A VA examiner in 1993 provided an impression of patellofemoral instability.  In February 2002, a VA examiner commented that the Veteran had right quadricep inhibition which led to instability.  Additionally, a VA orthopedic consultation in January 2003 reflected a finding of +1 laxity of the right MCL. 

Succinctly summarized, the evidence before the RO in July 2004 included competent evidence showing right patellofemoral instability, quadriceps inhibition leading to instability and a clinical finding of +1 MCL laxity.  Thus, there is competent evidence supporting a finding of slight right knee instability or subluxation.  Thus, the July 2004 RO rating decision which continued a 10 percent rating under DC 5299-5257, in conjunction with assigning a 10 percent rating for arthritis with painful motion under DC 5010, was not the product of CUE as it cannot be said that it is undebatable that the Veteran's right knee disability did not demonstrate slight instability or subluxation as well as painful motion due to arthritis.

In so holding, the Board is cognizant of the April 2010 VA examiner opinion that the appellant did not meet the criteria for a compensable rating under DC 5257 because he did not demonstrate "true ligamentous instability."  VA regulations allow for ratings by analogy when the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20.  The Board is not bound by the examiner's legal opinion in how to interpret VA's rating criteria.  Notably, the RO's original award under DC "5299-5257" reflects a rating by analogy.

Accordingly, the Board restores the 10 percent rating for right knee instability under DC 5299-5257.  To this extent, the appeal is granted.

Schedular rating

Applying the criteria to the facts of this case, the Board finds that the criteria for a rating greater than 10 percent for service-connected right knee patellofemoral pain syndrome with hypertextension, as well the criteria for a rating greater than 10 percent for right knee osteoarthritis, have not been met for any time during the appeal period.  In this respect, the credible lay and medical evidence establishes that the service-connected right knee patellofemoral pain syndrome with hypertextension results in symptomatology analogous to recurrent instability and subluxation which is no more than slight in degree.  Additionally, the credible lay and medical evidence establishes that the service-connected right knee osteoarthritis results in painful but noncompensable motion loss even when considering functional limitation on use.

With respect to right knee motion, the VA C&P examination reports found right knee motion from 0 to 134 degrees (February 2002), 0 to 130 degrees (July 2003),   -5 to 115 degrees (January 2004), -5 to 115 (February 2009), flexion from 90 to 92 degrees (February 2010), and 0 to 120 degrees (April 2010).  The VA clinical records associated with the claims folder refect range of motion from 0 to 135 degrees in November 2002.  In January 2003, the Veteran was described as having full range of motion.  Otherwise, there are no descriptions of right knee motion limitation in terms of degrees of motion loss.  The Veteran himself does not describe motion loss in terms of specific degrees of restriction.

Overall, the VA C&P examination reports dated February 2002, July 2003, January 2004, February 2009, February 2010 and April 2010 provide highly probative evidence against a compensable rating for the right knee disability based upon limitation of motion under DCs 5260 and/or 5261, showing bilateral knee motion from -5 degrees extension to at least 90 degrees flexion.  The VA clinical records reflect right knee motion from 0 to 135 degrees.

The Board also finds no basis to award a rating greater than 10 percent for right knee disability based upon functional loss due to pain, weakness, fatigability, or incoordination.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca, 8 Vet. App. at 204-08 (1995).  In this case, the Veteran describes a host of bilateral knee symptomatology and functional limitations.  For example, the Veteran describes problems with decreased mobility, activity-related give-way, collapsing and partial locking, catching sensation, swelling, stiffness, popping, weakness, fatigability and loss of coordination which interfere with his activities of daily living.  He reports an inability to perform prolonged walking or standing. 

The July 2003 VA examiner opined that the Veteran would have a functional impairment of about 25 to 30 percent of his range of motion, strength, coordination and fatigability.  This would result in an approximate 90 degrees of flexion from the 130 degrees of flexion shown on examination.  The VA examiner in February 2009 estimated that the Veteran would experience moderate weakness, moderate fatigability and moderate loss of coordination during flare-up episodes with an additional 15 to 20 degrees loss of motion.  This would result in an approximate 95 degrees of flexion from the 115 degrees of flexion shown on examination.  Notably, this examiner detected 4/5 weakness of the right lower extremity.  The VA examiner in February 2010 felt that the Veteran's flare-ups would logically limit flexion to about 75 degrees of flexion.  Finally, the VA examiner in April 2010 felt that the Veteran may lose an additional 10 degrees of flexion from the 120 degrees shown on examination during flare-ups of disability.  The Veteran had self-limited his range of motion to 105 degrees at that time.

Overall, the Board finds that the specific clinical findings by the VA examiners fall well short of meeting, or more nearly approximating, the criteria for compensable motion loss under DCs 5260 and 5261 even when considering functional impairment on use.  Notably, the appellant himself does not specifically describe motion loss comparable to flexion limited to 45 degrees or extension limited to 10 degrees.  Additionally, the approximations of motion loss during flare-ups of disability by VA examiners fall well short of a compensable rating under DCs 5260 or 5261.  With respect to extension, the appellant has a hyperextension abnormality which causes subluxation.  This aspect of disability is addressed with respect to the disability evaluation under DC 5257.  

Overall, the appellant has been assigned a 10 percent rating based upon arthritis with painful but noncompensable motion loss of the right knee under DC 5003.  Even with consideration of the functional impairments, the Board finds that further compensation is not warranted with consideration of the provisions of 38 C.F.R. §§ 4.40 and 4.45. 

Turning to the issue of instability, VA C&P examinations in February 2002, July 2003, January 2004, February 2009, February 2010 and April 2010 found no evidence of ligamentous instability or subluxation.  However, as discussed above, the appellant reports an instability and locking sensation with falling episodes for which the examiners have described the appellant as having right patellofemoral instability, hyperextension and/or quadriceps inhibition leading to instability, particularly with use.  An orthopedic examiner in January 2003 detected +1 MCL laxity.  Notably, the Veteran has been prescribed a knee brace due to his perception of having an unstable knee.

Overall, the Board finds that the lay and medical evidence of record supports a finding of symptomatology analogous to recurrent slight instability or subluxation.  However, in the absence of true instability on clinical examination other than the one finding of +1 MCL laxity over many years, the Board is of the opinion that the evidence overall does not describe, or more nearly approximately, recurrent moderate instability or subluxation.  As such, a rating greater than 10 percent is not warranted under DC 5257.

The Board next considers the criteria of DC 5258, which the appellant specifically argues applies to the facts of this case.  He describes symptoms of locking and pain with a loose body in the right knee which, he argues, may be rated by analogy to dislocation of semilunar cartilage with frequent episodes of locking, pain and effusion into the joint.  The Board does not agree.  

The record clearly demonstrates that the appellant's right knee is not manifested by dislocation of semilunar cartilage, which forms the basis for consideration of DC 5258.  The July 2003 MRI report was interpreted as showing no meniscal tear but some defect of the articular cartilage of the femoral condyle as well as the adjacent tibial articular cartilage.  The VA examiner in April 2010 interpreted these findings as not showing the presence of dislocation of semilunar cartilage.  To the extent that the appellant and his representative argue otherwise, the Board places greater probative weight to the opinion of the April 2010 VA physician as this physician possesses greater training and expertise to interpret whether MRI findings demonstrate dislocation of "semilunar cartilage."

Nonetheless, the Board acknowledges the appellant's credible report of right knee symptoms involving locking and pain.  These symptoms have been adjudicated to help support the currently assigned separate 10 percent ratings under DC 5257 and DC 5003.  In particular, although the appellant does not demonstrate evidence of right knee instability on examination, the Board has found that the credible evidence establishes a recurrent subluxation of the right patella, due to symptoms such as activity-related pain and locking, that supports a compensable rating under DC 5257.  Thus, any further consideration of these symptoms would constitute pyramiding which is prohibited by 38 C.F.R. § 4.14.

The Board acknowledges the existence of additional DCs pertaining to knee disabilities, but finds that they have no application on the facts of this case.  For example, the appellant's right knee disability demonstrates active motion in extension and flexion, and there is no competent evidence of ankylosis.  As such, the criteria of DC 5256 do not apply.

The surgical procedures performed on the appellant's right knee did not involve removal of semilunar cartilage.  As such, the criteria of DC 5259 do not apply.

The record on appeal reflects no history of malununion or nonunion of the tibia or fibula.  The radiographic imaging of the appellant's right knee demonstrates an ossicle in the anterior knee likely located in the fat pad, but no involvement of the tibia or fibula.  As such, the criteria of DC 5262 do not apply.

The record also reflects that the appellant's right knee demonstrates a hyperextension abnormality.  The criteria of DC 5263 allow for a 10 percent rating for acquired genu recurvatum with weakness and insecurity in weight-bearing objectively demonstrated.  As discussed above, the Board has restored the 10 percent rating under DC 5299-5257 for "RIGHT KNEE PATELLOFEMORAL PAIN SYNDROME WITH HYPEREXTENSION."  (emphasis added).  The basis for this rating is not due to true ligamentous instability, but rather medical opinion finding recurrent subluxation of the right patella due to a profound valgus configuration, a profound hypoligamentous configuration and the patellar mechanism.  

Thus, the RO's original rating action may have more appropriately assigned a 10 percent rating under DC 5263 rather than DC 5299-5257.  Regardless, a 10 percent rating has been assigned for the underlying symptomatology of weakness and insecurity in weight-bearing.  As such, a separate 10 percent rating under DC 5263 would violate the rule against pyramiding.

In so deciding, the Board finds that the appellant's general complaints of right knee pain, limitation of motion, locking and instability on use, including weakness, lack of stamina, incoordination and fatigue, are credible.  These symptoms have been relied upon in assigning the separate 10 percent ratings under DC 5257 and DC 5010.  However, the specific findings by trained VA clinicians greatly outweigh the Veteran's generalized descriptions of disability when it pertains to assigning higher ratings.  There is no doubt of material fact to be resolved in the Veteran's favor.  As such, the benefit of the doubt rule is not for application.  Ortiz v. Principi, 274 F. 3d. 1361, 1365 (Fed. Cir. 2001).

Extraschedular consideration

To accord justice in an exceptional case where the scheduler standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1). 

The provisions of 38 C.F.R. § 3.321(b) state as follows: 

Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service- connected disability or disabilities.  The governing norm in these exceptional cases is: A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards. 

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  The Court stated that the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

VA's General Counsel has stated that consideration of an extra-schedular rating under 3.321(b)(1) is only warranted where there is evidence that the disability picture presented by the Veteran would, in that average case, produce impairment of earning capacity beyond that reflected in the rating schedule or where evidence shows that the Veteran's service-connected disability affects employability in ways not contemplated by the rating schedule.  See VAOPGCPREC 6-96 (Aug. 16, 1996).

In Thun, the Court further explained that the actual wages earned by a particular veteran are not considered relevant in the calculation of the average impairment of earning capacity for a disability, and contemplate that veterans receiving benefits may experience a greater or lesser impairment of earning capacity than average for their disability.  The Thun Court indicated that extraschedular consideration cannot be used to undo the approximate nature of the rating system created by Congress. 

The Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance.  However, the Board is not precluded from raising this question, see Floyd v. Brown, 9 Vet. App. 88 (1996), and addressing referral where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

On review of the record, the Board finds that all aspects of the appellant's right knee disability are adequately encompassed in the assigned schedular ratings.  The appellant has been assigned a compensable rating based upon arthritis with painful but noncompensable motion loss.  His report of functional impairments were considered in the determination as to whether a higher rating was warranted pursuant to 38 C.F.R. §§ 4.40 and 4.45.  Additionally, the appellant has been assigned a separate 10 percent rating for instability and locking sensation under DC 5299-5257.  The Board finds no unusual medical or functional limitations attributable to this disability not contemplated by the schedular ratings assigned.  

Furthermore, the Board observes that higher schedular ratings are potentially warranted, but the facts show that the appellant does not possess the level of disability warranting higher ratings still.

As the assigned schedular evaluations are deemed adequate, there is no basis for extraschedular referral under 38 C.F.R. § 3.321(b).  See Thun, 22 Vet. App. 111, 114-15 (2008).  Therefore, referral by the RO to the Chief Benefits Director of VA's Compensation and Pension Service, under 38 C.F.R. § 3.321, is not warranted. 

The Board also observes that the appellant claims unemployability due to service-connected disability.  The issue of entitlement to TDIU is addressed in the remand following this decision.



The Duty to Notify and the Duty to Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011). 

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  The notification requirements are referred to as Type One, Type Two, and Type Three, respectively.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

The appellant filed his claim for an increased rating in September 2001.  He did not receive an adequate pre-adjudicatory VCAA notice.  However, a November 25, 2008 RO letter fully complied with the generic content requirements expected in the increased rating claim at hand.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  In this respect, the appellant was advised of the types of evidence and/or information deemed necessary to substantiate the claim, the relative duties on the part of the appellant and VA in developing his claim, and how VA determines disability ratings and effective dates of award.  The timing deficiency was cured with readjudication of the claim in the March 2010 SOC and the March 2011 Supplemental SOC.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). 

As the prior 10 percent rating under DC 5299-5257 has been restored, the Board need not address compliance with the due process provisions of 38 C.F.R. § 3.105(e).

VA has a duty to assist a claimant in the development of the claims.  This duty includes assisting the claimant in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In this case, the RO obtained the appellant's STRs and all relevant VA clinical records pertinent to the time periods at issue.  There are no outstanding requests to obtain any additional VA records, or any private medical records for which the appellant has identified and authorized VA to obtain on his behalf, that are relevant to the issue being decided on appeal.  

The Board is also unaware of any pertinent records in the possession of the Social Security Administration (SSA) relevant to this appeal.  See Golz v. Shinseki, 590 F.3d 1317, 1320-21 (Fed. Cir. 2010) (defining VA's duty to obtain only records from the SSA "that are relevant to the veteran's claim").  In particular, the Board observes that the appellant had initiated a claim with SSA.  The RO requested records from SSA but received no response.  The appellant has reported that he did not complete the application so that no pertinent records are available.  See March 2010 SSA letter; VA Form 21-0820 dated March 2, 2011.  Thus, there is no further duty with regard to SSA records.

The Veteran was last afforded VA examination of his right knee in April 2010.  This examination report contains all findings necessary to decide the claim in full, including an evaluation as to whether there is additional loss of motion in the right knee joint due to functional impairment.  The appellant has expressed a general dissatisfaction with the scope of examination, but the Board finds no significant examination report deficiencies to warrant additional examination.  Since the April 2010 VA examination, the Board does not find that the lay or medical evidence suggests an increased severity of right knee symptoms to the extent that higher schedular ratings may be possible.  Thus, there is no duty to provide further medical examination on this claim.  See VAOPGCPREC 11-95 (Apr. 7, 1995).

In Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  

At the hearing in April 2012, this VLJ identified for the appellant and his representative the claims properly on appeal which differed from the claims certified for appeal by the RO.  Additionally, a considerable amount of time was spent clarifying the appellant's right knee symptomatology as well as his understanding of the etiology of those symptoms.  It was specifically identified on the record that the Board would consider DCs 5003, 5010, 5257 and 5258 in the final decision.  Otherwise, it appeared that the record had been fully developed by the RO.  As such, the Board finds that it has fully complied with the Bryant requirements.

Overall, the Board finds that the evidence of record is sufficient to decide the claims being decided on appeal, and that there is no reasonable possibility that any further assistance would aid in substantiating these claims.  Hence, no further notice or assistance is required to fulfill VA's duty to assist the appellant in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).



ORDER

The July 2004 RO rating decision, which continued a 10 percent rating for right knee patellofemoral pain syndrome with hypertextension under DC 5299-5257, was not the product of CUE; the 10 percent rating is restored.

The claim of entitlement to a rating greater than 10 percent for service-connected right knee patellofemoral pain syndrome with hypertextension under DC 5299-5257 is denied.

The claim of entitlement to a rating greater than 10 percent for service-connected right knee disability with osteoarthritis, currently evaluated as 10 percent disabling under DC 5010-5260, is denied.


REMAND

The appellant contends that his service-connected disabilities render him unable to obtain and maintain substantially gainful employment.  Effective August 27, 2009, the appellant met the criteria for consideration of a schedular TDIU rating pursuant to 38 C.F.R. § 4.16(a) due to service-connected (1) depression with anxiety not otherwise specified, rated as 50 percent disabling; (2) right knee patellofemoral syndrome with hyperextension, rated as 10 percent disabling; (3) right knee osteoarthritis, rated as 10 percent disabling; (4) chronic left knee sprain, rated as 10 percent disabling; (5) and right hip disability, rated as 10 percent disabling.

In Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), the Court discussed the meaning of "substantially gainful employment."  In this context, it noted the following standard announced by the United States Federal Court of Appeals in Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975): 

It is clear that the claimant need not be a total 'basket case' before the courts find that there is an inability to engage in substantial gainful activity.  The question must be looked at in a practical manner, and mere theoretical ability to engage in substantial gainful employment is not a sufficient basis to deny benefits.  The test is whether a particular job is realistically within the physical and mental capabilities of the claimant. 

However, in order to be granted TDIU, the appellant's service-connected disabilities, alone, must be sufficiently severe to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993). 

Given that the appellant's service-connected disabilities involve both lower extremities as well as his mental status, the Board finds that medical opinion is necessary to determine whether the appellant's service-connected disabilities, when considered together, render him unable to obtain or maintain substantially gainful employment.  38 U.S.C.A. § 5103A(d).  On remand, the RO should also associate with the claims folder the appellant's VA Vocational and Rehabilitation Folder as these VA documents may contain relevant information concerning his employability.

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims folder the appellant's relevant VA clinical records since January 14, 2011.

2.  Associate with the claims folder a copy of the appellant's VA Vocational and Rehabilitation Folder.

3.  Upon completion of the above, schedule the appellant for general medical examination to determine whether his service-connected disabilities preclude him from obtaining and maintaining substantially gainful employment.  The contents of the claims folder must be made available to the examiner.  

Following review of the claims folder and examination of the appellant, the examiner is requested to provide opinion as to whether it is at least as likely as not (probability of 50 percent or greater) that the appellant's service-connected disabilities [(1) depression with anxiety not otherwise specified, rated as 50 percent disabling; (2) right knee patellofemoral syndrome with hyperextension, rated as 10 percent disabling; (3) right knee osteoarthritis, rated as 10 percent disabling; (4) chronic left knee sprain, rated as 10 percent disabling; (5) and right hip disability, rated as 10 percent disabling], when considered singly or combined, render him unable to obtain and maintain substantially gainful employment?

If any opinion and supporting rationale cannot be provided without invoking processes relating to guesses or judgment based upon mere conjecture, the examiner should clearly and specifically so specify in the report, and explain this is so.  In this regard, if the examiner concludes that there is insufficient information to provide an etiologic opinion without resorting to mere speculation, the examiner should state whether the inability to provide a definitive opinion was due to a need for further information (with said needed information identified) or because the limits of medical knowledge had been exhausted regarding the medical issue at hand.

4.  Thereafter, readjudicate the TDIU claim.  If any benefit sought on appeal remains denied, furnish the appellant and his representative an SSOC and an appropriate period of time to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


